Citation Nr: 0609551	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  03-30 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.

2.  Entitlement to an increased rating for intervertebral 
disc syndrome, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from November 1989 until 
September 1993.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.


The issue of entitlement to an increased rating for 
intervertebral disc syndrome is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent evidence does not demonstrate a current left 
ankle disability.


CONCLUSION OF LAW

A left ankle disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.



Regarding the veteran's service connection claim, VA 
satisfied its duty to notify by means of October 2003 and 
June 2004 letters from the agency of original jurisdiction 
(AOJ) to the appellant.  The letters informed the appellant 
of what evidence was required to substantiate the claims and 
of her and VA's respective duties for obtaining evidence.  
Such notice did not inform the veteran as to the rating 
criteria for ankle disabilities, nor did it apprise the 
veteran as to the law pertaining to effective dates.  
However, because the instant decision denies the veteran's 
service connection claim, no disability evaluation or 
effective date will be assigned.  As such, there can be no 
possibility of any prejudice to the veteran.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [her] possession 
that pertains" to her claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that she 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
her that additional information or evidence was needed to 
support her claim, and asked her to send the information or 
evidence to the AOJ.  In addition, the September 2003 
Statement of the Case included such notice.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in her possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of her claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also associated with 
the claims file are reports of VA post service treatment and 
examination.  

In a VA Form 21-4142 dated in June 2002, the veteran 
indicated that she had received treatment from Scottsburg 
Chiropractic Clinic and authorized the release of records 
from that facility.  In September 2002, VA attempted to 
procure such records but no response was received.  The 
veteran was notified of this fact in a September 2002 letter 
from the RO.  In that communication, she was advised to 
contact Scottsburg Chiropractic and obtain the records.  
While such records are still not affiliated with the claims 
file, the Board finds that VA undertook adequate efforts in 
this regard.  Indeed, the Court has held that the duty to 
assist "is not always a one-way street" and that, "[i]f a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), at 193.  Moreover, given 
the unsuccessful attempt to acquire such records in 2002, it 
is not clear that additional efforts by VA would serve any 
useful purpose and instead may result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Further regarding the duty to assist, the claims file 
contains the veteran's statements in support of her claim.  
The Board has carefully reviewed such statements and 
concludes that she has not identified further evidence not 
already of record, other than the documents from Scottsburg 
Chiropractic discussed above.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to her claim.  

Analysis

The veteran is claiming entitlement to service connection for 
a left ankle disability.  In evaluating the claim, her 
service medical records have been reviewed.  Such records 
indicate that the veteran's feet and lower extremities were 
normal at the time of her November 1989 enlistment 
examination.  She did not raise any complaints of left ankle 
problems in a report of medical history completed at that 
time.  

The Board notes that, in determining entitlement to service 
connection, a veteran is afforded a presumption of sound 
condition upon entry into service except for any defects 
noted at the time of examination for entry into service, or 
where clear and unmistakable evidence demonstrates that an 
injury or disease existed prior thereto.  See 38 U.S.C.A. 
§ 1111.  Therefore, based on the evidence as described above, 
the presumption of soundness applies here.  Moreover, the 
evidence of record does not contain clear and unmistakable 
evidence to show that a left ankle disability pre-existed 
service and was not aggravated by service.  As such, the 
presumption of soundness on entrance into service as to a 
left ankle disability is not rebutted here.  

Having established that the veteran did not have a pre-
existing left ankle disability, the Board must now consider 
whether such disability was incurred during active service.  
In this regard, it is noted that the service medical records 
show treatment for left leg numbness, weakness and pain from 
1990 until the time of discharge in1993.  However, the 
records indicate that such symptomatology was associated with 
a low back disability.  Indeed, the May 1993 Medical 
Evaluation Board report revealed an impression of chronic 
left hip and left leg pain secondary to a disc bulge of the 
lumbar spine.  

In addition to the spine-related left lower extremity 
complaints and treatment, the service medical records also 
include a February 1992 x-ray report revealing findings 
consistent with stress related periosteal reactions of the 
lower extremities.  Such studies also showed Achilles' 
tendonitis, bilaterally.  Complaints referable to the left 
ankle were reflected in an April 1992 treatment record and a 
diagnosis of tendonitis was rendered.  An April 1993 report 
of medical history indicated stress fractures of the lower 
left leg and foot.  The report of medical examination at that 
time reflected abnormal findings of the feet.  Such report 
stated that the May 1993 Medical Evaluation Board (M. E. B.) 
report should be consulted for additional information.  As 
noted previously, the M. E. B. referenced old stress 
fractures of the left tibia and left foot, but gave no 
indication of any left ankle abnormalities at that time.  
Subsequently, the veteran was treated for mild left ankle 
sprain in August 1993.  The service medical records show no 
further treatment or complaints involving the left ankle.

While the service records reflect consistent treatment for 
symptoms of the left lower extremity, such symptoms were 
attributed to the lumbar disability for which the veteran 
received a medical discharge from service.  The service 
records do show treatment for left ankle problems that are 
distinct from her radicular lumbar pain.  Specifically, 
stress fractures of the lower extremities were shown by x-ray 
in February 1992.  Furthermore, left ankle tendonitis is 
shown in April 1992.  Finally, the service records show 
treatment for mild left ankle sprain in August 1993.  
However, given that the May 1993 M. E. B. revealed no left 
ankle disability and expressly attributed the veteran's left 
lower extremity pain to lumbar spine radiculopathy, the Board 
concludes that no chronic disability distinct to the left 
ankle is shown in service.  Rather, it appears that the 
stress fractures and tendonitis revealed in 1992 had fully 
resolved and that subsequent in-service treatment for an 
ankle sprain in August 1993 represented an unrelated 
condition which also proved to be acute.  

The fact that the service medical records fail to establish a 
chronic left ankle disability does not in itself preclude a 
grant of service connection here.  Indeed, service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  
Nevertheless, a review of the post-service evidence does not 
lead to the conclusion that a chronic left ankle disability 
was incurred in service.  
Indeed, VA examination in December 1993 revealed no deformity 
or tenderness of the left ankle.  The veteran had full range 
of motion and x-rays were normal.  Moreover, subsequent 
outpatient treatment reports fail to reveal any treatment or 
complaints referable to the left ankle.  Furthermore, VA 
examination in August 2002 showed no left ankle instability, 
swelling or effusion.  The veteran had normal ankle strength 
without pain on resisted motion.  Her strength was 4-5/5 
after repetitive motion, but there were no additional 
symptoms and no pain.  She otherwise had normal strength of 
the ankles.  While a diagnosis of "left ankle condition" 
was provided, it was indicated that x-rays were normal and 
that the veteran's current symptoms of pain in the left calf 
and left lower leg extending down through the ankle was 
radicular pain associated with her back disability.  There 
was insufficient evidence of any other ankle condition.

Based on the above then, the overall evidence of record does 
not allow for a finding that a chronic left ankle disability 
was incurred in service.  In fact, based on the VA examiner's 
findings in August 2002, it must be concluded that the 
evidence of record fails to demonstrate a current left ankle 
disability.  This being the case, an award of service 
connection is not justified here.   Indeed, in the absence of 
proof of a present disability there can be no valid claim.  
See 38 U.S.C. § 1110, Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

In conclusion, as the evidence fails to establish a current 
left ankle disability, a grant of service connection is not 
appropriate.  Moreover, even if the diagnosis of left ankle 
condition in the August 2002 VA examination report could be 
construed as a valid current diagnosis, there is no competent 
clinical evidence which relates a chronic left ankle 
disability to service.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).




ORDER

Service connection for a left ankle disability is denied.


REMAND

The Board has reviewed the claims folder and finds that 
additional development is required before the veteran's 
increased rating claim may be adjudicated, as will be 
explained below.  

It is observed that the schedular criteria for disabilities 
of the spine have undergone revisions twice during the 
pendency of this appeal.  The first amendment, affecting 
Diagnostic Code 5293 (intervertebral disc syndrome), was 
effective September 23, 2002.  The next amendment affected 
general diseases of the spine and became effective September 
26, 2003.  

In the present case, the RO denied the veteran's increased 
rating claim in a November 2002 rating action.  The statement 
of the case was issued on September 15, 2003.  No 
supplemental statements of the case were issued.  Therefore, 
because the claim has not been readjudicated since the most 
recent amendment to the rating schedule on September 26, 
2003, the RO has not had the opportunity to consider the 
current version of the Diagnostic criteria pertinent to 
disabilities of the spine.  In fact, the veteran has not yet 
been apprised of the changes to the rating schedule effective 
September 26, 2003.  For these reasons, the Board may not 
decide the appeal at present.  

Accordingly, this case is REMANDED for the following actions:

1.  Contact the veteran and ask that she 
identify any treatment providers that she 
has visited for care relating to her 
intervertebral disc syndrome from 
September 2003 to the present.  Upon 
obtaining appropriate authorization, 
contact such physicians/facilities and 
request the specified records.  Any 
negative search results should be 
documented in the claims folder.  
Additionally, the veteran must be 
informed in writing if any requested 
evidence is not obtained.  

2.  Readjudicate the veteran's claim of 
entitlement to a rating in excess of 40 
percent for intervertebral disc syndrome 
with consideration of the revisions to 
the rating schedule pertaining to 
disabilities of the spine, effective 
September 26, 2003.  In conjunction with 
such readjudication, the veteran must be 
apprised of the revised rating criteria 
applicable to the disability at issue, 
effective September 26, 2003.  If any 
benefit sought on appeal remains denied, 
the appellant and her representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 


 Department of Veterans Affairs


